Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  the claims use a comma to notate decimals in the numbers, in the European style. Applicant should use the US style of a decimal point.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claims write the numbers “4.000-6.000”, in the European style. Applicant should use the US style comma instead of a period “4,000-6,000”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 11 recites the broad recitation 55-85%, and the claim also recites 65-75% which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation 15-45%, and the claim also recites 25-35% which is the narrower statement of the range/limitation. 
Claim 12 recites the broad recitation 1.05 to 1.25, and the claim also recites 1.15 to 1.2 which is the narrower statement of the range/limitation. 
Claim 13 recites the broad recitation above 75, and the claim also recites above 80°C which is the narrower statement of the range/limitation. 
Claim 14 recites the broad recitation 50-70, and the claim also recites 55-65 which is the narrower statement of the range/limitation. 
Claim 15 recites the broad recitation 1-66mm, and the claim also recites 2-4mm which is the narrower statement of the range/limitation. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 7 recites the limitation "the curing catalyst" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner assumes the curing catalyst of claims 4-6 is being referred to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-10, 12-13 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scherzer et al (DE 19835728 A1).
Scherzer discloses granules of old tires (rubber) blended with a polyol component, an isocyanate component and an amine catalyst exemplified as DABCO 8154, which is mixed together and then press molded with a heated plate mold of 210 x 170 x 25mm [Examples 5-8] which reads on all the limitations implied by a floor panel. The composition may include the amine compound in combination with an organic tin catalyst [p2 last ¶]. The NCO/OH ratio in the Examples 5-8 is 1.09 [calculated]. Activation temperatures are preferably 50 to 150°C [p3]. 
Madan et al (US 5821275 A) teach that DABCO 8154 is a heat activated catalyst that is a formic acid blocked 1,4-diaza-bicyclo[2.2.0]octane [col 9 lines 13-18]. 
According to the BASF Datasheet (attached) the Lupranat MP 102 of the examples is an MDI. 

Claim(s) 1-2, 4-5, 7, 9-11, 13 and 16-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kvesic (US 20030215637 A1).
Kvesic discloses a treated rubber made from ground rubber and polyurethane resin [abstract] wherein the polyurethane is a two part polyurethane resin [0012] and the composition comprising 10 to about 20 wt% of polyurethane and henceforth 80-90wt% of rubber particles [0016]. The rubber composite is formed in a mold at over 200°F (93.3C) and pressed in a mold at elevated pressure [0018-0019, 0042] wherein the mold may be as shallow as about 1/8 inch (= 3mm) and wherein the thickness of the mold is not necessarily uniform [0046]. Preferred catalysts include organotin catalysts and DABCO [0035] and an example includes 0.45% of catalyst [Table I]. The diisocyanate includes diphenylmethane diisocyanate [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (DE 19835728 A1).
Regarding claim 7, the examples include 0.067wt% of catalyst [calculated]. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 11, Scherzer discloses the composition comprising 5 to 25wt% of polyurethane components (polyol and isocyanate) and henceforth 75 to 95wt% of rubber granules [p2]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim(s)15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvesic (US 20030215637 A1).
Kvesic discloses that the mold may be as shallow as about 1/8 inch (= 3mm) [0046].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim(s) 1-5, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damberg (US 5151230 A) in view of Madan et al (US 5821275 A).
Damberg discloses a process for preparing a material including using a mold press at pressure between about 25 to 160 bars (=25.5 to 163 kg/cm2) and a temperature of 110 to 140°C [col 2 lines 25-29, 39-40]. The composition includes 75 to 95.5wt% of elastic particles, 2.5 to 25wt% of polymer binder and catalyst [col 1 line 65 to col 2 line 3] wherein the polymer binder is a two component polyurethane [col 2 lines 13-17]. The articles include tiles [col 5 line 21]. 
Damberg does not disclose the specific catalysts of the claims.
Madan discloses polyurethane moldings from MDI and polyether polyol [abstract] similar to Damberg. Madan discloses suitable catalysts include heat activated catalysts such as acid blocked 1,8-diazabicyclo[5.4.0]undecene-7 (i.e., Polycat DBU) [col 9 lines 20-22] used in as low as 0.05wt% [col 9 lines 49-52], as well as organometallic catalysts including dibutyltin dimercaptide [col 1 lines 1-2]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed amine and tin catalysts in Damberg because Madan teaches that they are suitable for polyurethanization and because it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damberg (US 5151230 A) in view of Krause (US 20130178582 A1). 
Damberg, discussed above, does not disclosed the claimed dimercaptide catalyst of the claim. 
Krause discloses polyurethane composition prepared in a casting process from an isocyanate, a polyol and a catalyst [abstract, 0003-0017], similar to Damberg. Krause teaches that a preferred organometallic catalyst is dioctyltin dimercaptide [0041, 0059]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed dioctyltin dimercaptide catalyst in Damberg because Krause teaches that it is suitable for polyurethanization and because it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (DE 19835728 A1) in view of Madan et al (US 5821275 A).
Scherzer, discussed above, does not describe the specific catalysts of the claim, however Scherzer does disclose the DABCO catalyst. 
Madan discloses heat activated catalysts such as acid blocked 1,8-diazabicyclo[5.4.0]undecene-7 (i.e., Polycat DBU) [col 9 lines 20-22] as well as DABCO [col 9 lines 18].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the DBU of the claims in the composition of Scherzer because Madan teaches that the claimed DBU and the DABCO of Scherzer are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (DE 19835728 A1) in view of Krause (US 20130178582 A1).
Scherzer, discussed above, does not describe the specific catalysts of the claim, however Scherzer does disclose tin catalysts
Krause discloses polyurethane composition prepared in a casting process from an isocyanate, a polyol and a catalyst [abstract, 0003-0017], similar to Damberg. Krause teaches that a preferred organometallic catalyst is dioctyltin dimercaptide [0041, 0059]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed dioctyltin dimercaptide catalyst in Scherzer because Krause teaches that it is suitable for polyurethanization and because it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherzer et al (DE 19835728 A1) or Damberg (US 5151230 A) in view of Madan et al (US 5821275 A) or Kvesic (US 20030215637 A1) in view of Nygren (US 20090036561 A1).
The primary references, discussed above, do not disclose the composition comprising zeolite. 
Nygren discloses a fire resistant composition useful for flooring [0026-0027] prepared from an isocyanate and a polyol combined with a rubber particle [0031-0032]. Nygren teaches that zeolite can be added as a water absorbing agent so that the polyurethane can be applied in moist areas without risk of foaming [0021]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the zeolite in one of the primary references above because Nygren teaches that zeolite can be added as a water absorbing agent so that the polyurethane can be applied in moist areas without risk of foaming.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766